

REINSTATEMENT AND SECOND AMENDMENT
TO PURCHASE AND SALE AGREEMENT
 
This REINSTATEMENT AND SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this
“Reinstatement Agreement”) is made and entered into as of the 6th day of April,
2011, by and between OXFORD TRAIL JV LLC, a Delaware limited liability company
(“Seller”), and TRAIL CREEK APARTMENTS, LLC, a Delaware limited liability
company (“Purchaser”).
 
WITNESSETH:
 
WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement dated December 16, 2010, as reinstated and amended pursuant to that
certain Reinstatement and First Amendment to Purchase and Sale Agreement dated
January 6, 2011 (as reinstated and amended, the “Agreement”), for the sale and
purchase of those certain tracts or parcels of land and the improvements
situated thereon located in Hampton, Virginia as more particularly set forth in
the Agreement (the “Property”); and
 
WHEREAS, Purchaser terminated the Agreement pursuant to that certain termination
letter dated February 4, 2011; and
 
WHEREAS, Seller and Purchaser desire to reinstate the Agreement and to amend the
Agreement as provided herein;
 
NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars ($10.00), the
mutual covenants contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:
 
1.           Capitalized Terms. Capitalized terms used herein and not otherwise
defined shall have the meanings given to them in the Agreement.
 
2.           Reinstatement.  Seller and Purchaser hereby reinstate the Agreement
effective as of the date of this Reinstatement Agreement and agree that
notwithstanding any term to the contrary in the Agreement, the Agreement is
hereby modified and amended as follows:
 
 
(a)
Purchase Price.  Section 2.1 of the Agreement is hereby amended to delete the
reference to “TWENTY-THREE MILLION FIVE HUNDRED THIRTY-FIVE THOUSAND AND No/100
Dollars ($23,535,000.00)” and to insert “TWENTY-THREE MILLION FIVE HUNDRED
THOUSAND AND No/100 Dollars ($23,500,000.00)” in lieu thereof.

 
 
(b)
Earnest Money.  Section 3.1 of the Agreement is hereby deleted in its entirety
and the following is hereby substituted in lieu thereof:

 
“3.1  Earnest Money.  Purchaser shall deliver to Chicago Title Insurance
Company or another reputable title company mutually approved by Seller and
Purchaser (“Escrow Agent” and “Title Company”), no later than April 8, 2011, an
earnest money deposit (the “Deposit”) in the amount of ONE  MILLION AND No/100
Dollars ($1,000,000.00).  The Deposit and all interest accrued thereon is
referred to herein as the “Earnest Money.”  Upon deposit with the Escrow Agent,
all Earnest Money shall be non-refundable in all events except in the event that
Purchaser terminates this Agreement and is entitled to a refund of the Earnest
Money under the terms of Sections 7.1, 7.2 or 8.1(i) below.  In the event the
sale of the Property is consummated under this Agreement, the Earnest Money
shall be paid to Seller and applied as a credit against the Purchase Price at
Closing.”

 
 

--------------------------------------------------------------------------------

 

 
(c)
Inspection Period.  Section 4.1.1 of the Agreement is hereby deleted in its
entirety and the following is hereby substituted in lieu thereof:

 
“4.1.1           Inspection Period.  During the period commencing on the
Effective Date and expiring at 5:00 p.m. (in Atlanta, Georgia) on April 11, 2011
(the “Inspection Period”), the following matters shall be conditions precedent
to Purchaser’s obligations under this Agreement:
 
(a)           Purchaser’s being satisfied in Purchaser’s sole discretion that
the Property is suitable for Purchaser’s intended uses; and
 
(b)           Purchaser’s being satisfied, in Purchaser’s sole discretion, with
the items delivered to Purchaser pursuant to Section 4.1 above.
 
In the event that Purchaser notifies Seller and Escrow Agent in writing on or
before the expiration of the Inspection Period that Purchaser elects to
terminate the transaction contemplated by this Agreement, then this Agreement
shall terminate, whereupon the Deposit and any interest earned with respect
thereto shall be refunded to Purchaser within five (5) days after Seller’s and
Escrow Agent’s receipt of Purchaser’s written notification, except for One
Hundred ($100.00) Dollars of the Deposit which shall be paid to Seller in
consideration of entering into this Agreement, and this Agreement shall be of no
further force or effect with Purchaser and Seller having no further rights,
obligation or liability hereunder except for such obligations which by their
terms expressly survive the termination of this Agreement (the “Surviving
Obligations”).  In the event Purchaser does not deliver written notice
terminating the transaction contemplated by this Agreement on or before the
expiration of the Inspection Period, then the transaction contemplated by this
Agreement shall proceed and all Earnest Money shall be non-refundable in all
events except in the event that Purchaser terminates this Agreement and is
entitled to a refund of the Earnest Money under the terms of Sections 7.1, 7.2
or 8.1(i) below.”
 
 
(d)
Closing.  Section 6.1 of the Agreement is hereby deleted in its entirety and the
following is hereby substituted in lieu thereof:


 
2

--------------------------------------------------------------------------------

 

“6.1         Closing.  The closing of the transaction contemplated hereby (the
“Closing”) shall be held at the offices of the Escrow Agent, located at the
address set forth in Section 9.1 hereof, on April 29, 2011 (the “Closing Date”),
unless the parties mutually agree in writing upon another place, time or
date.  Purchaser shall have the right to extend the Closing Date to May 15, 2011
by, no later than April 22, 2011, delivering written notice to Seller and Escrow
Agent, and depositing with Escrow Agent an amount equal to TWO HUNDRED FIFTY
THOUSAND AND No/100 Dollars ($250,000.00) (the “Closing Extension Deposit”),
which shall constitute Earnest Money under this Agreement and shall be
non-refundable to Purchaser, except in the event that Purchaser terminates this
Agreement and is entitled to a refund of the Earnest Money under the term of
Sections 7.1, 7.2 and 8.1(i) below, but applicable to the Purchase Price at
Closing.  In addition to the foregoing, Purchaser acknowledges that the Property
is encumbered by a certain deed of trust in favor of Bank of America, N. A.
(“Lender”) which secures one or more promissory notes payable to Lender
(“Seller’s Loan”).  In the event Purchaser elects to extend the Closing Date as
permitted herein, then, in addition to the delivery of the Closing Extension
Deposit, Purchaser shall pay to Seller any amount required by Lender to extend
Seller’s Loan to the Closing Date (a “Loan Extension Fee”).  Any Loan Extension
Fee shall be neither refundable to Purchaser at Closing nor applicable to the
Purchase Price at Closing, and Purchaser agrees to pay any Loan Extension Fee to
Seller within one (1) business day after Seller delivers written notice to
Purchaser of any required Loan Extension Fee accompanied by evidence of the
amount of such Loan Extension Fee.  Any failure of Purchaser to pay any Loan
Extension Fee to Seller shall, notwithstanding the provisions of Section 8.3 of
the Agreement, constitute an immediate default by Purchaser entitling Seller to
pursue Seller’s rights and remedies set forth in Section 8.2 of the
Agreement. Seller and Purchaser agree that the Closing shall be consummated
through an escrow closing with the Escrow Agent acting as escrow agent.”
 
3.           Purchaser’s Inspections.  Notwithstanding any provision to the
contrary in the Agreement except the provisions set forth in Section 4.1.3(b) of
the Agreement, Purchaser hereby waives any and all objections to any inspections
of or related to the Property, including, without limitation, any title and
survey matters as permitted under Sections 4.1.3(a) and 4.1.4 of the Agreement,
respectively; provided, however, Seller acknowledges that Seller shall, at or
prior to Closing, address or perform those matters that Seller agreed to address
or perform as provided in that certain correspondence to Purchaser dated January
11, 2011.
 
4.           Escrow Agent Acknowledgment.  Purchaser shall cause Escrow Agent to
execute and deliver to the parties the acknowledgement page attached hereto as
Exhibit “A” promptly after the Escrow Agent’s receipt of the Deposit on or
before April 8, 2011, and the attached Escrow Agent acknowledgment page shall
replace the acknowledgment page listed as page 26 of the Agreement.
 
5.           Ratification.  Except as set forth above, the Agreement remains
unaltered and is reinstated as provided herein, and Seller and Purchaser do
hereby ratify and confirm the Agreement, as reinstated, modified and amended
herein.  The Agreement, as modified by this Reinstatement Agreement, contains
the entire agreement by and between Seller and Purchaser with respect to the
sale and purchase of the Property.  This Reinstatement Agreement shall be
binding upon and inure to the benefit of the successors and assigns of Seller
and Purchaser.
 
6.           Counterparts.  This Reinstatement Agreement may be executed in
multiple counterparts and by facsimile signature, all of which taken together
shall constitute one and the same agreement, binding upon the parties
hereto.  All references herein to the term “facsimile” shall be deemed to
include a document forwarded by electronic mail as a Portable Document Format
(.pdf) attachment to such electronic mail.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
[SIGNATURES COMMENCE ON NEXT PAGE]

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Purchaser and Seller have executed this Reinstatement
Agreement to be effective on the date set forth above.
 
PURCHASER:
 
TRAIL CREEK APARTMENTS, LLC,
a Delaware limited liability company
   
By:
Preferred Apartment Communities Operating Partnership, L.P., a Delaware limited
partnership, its sole member
       
By:
Preferred Apartment Communities, Inc., a Maryland corporation, its General
Partner
           
By:
/s/ John A. Williams
     
John A. Williams
     
Chief Executive Officer

 
[SIGNATURES CONTINUE ON NEXT PAGE]

 
4

--------------------------------------------------------------------------------

 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]
 
SELLER:
 
OXFORD TRAIL  JV LLC,
a Delaware limited liability company,
   
By:
Oxford Trail Partners LLC,
a Georgia limited liability company, its managing member
       
By:
Oxford Trail Development LLC,
a Georgia limited liability company, its managing member
           
By:
/s/ W. Daniel Faulk, Jr.      
W. Daniel Faulk, Jr., Manager


 
5

--------------------------------------------------------------------------------

 

EXHIBIT “A”
 
[ATTACHED]

 
 

--------------------------------------------------------------------------------

 

The undersigned Escrow Agent hereby acknowledges receipt of the Deposit (as
defined in the Agreement) in the amount of $1,000,000.00 and a fully executed
copy of the Purchase and Sale Agreement dated December 16, 2010 (as reinstated
and amended, the “Agreement”), the Reinstatement and First Amendment to Purchase
and Sale Agreement dated January 6, 2011, and the Reinstatement and Second
Amendment to Purchase and Sale Agreement dated April 6, 2011, and agrees to hold
and dispose of the Earnest Money (as defined in the Agreement) in accordance
with the provisions of the Agreement.  Seller and Purchaser hereby designate the
Escrow Agent as the “Real Estate Reporting Person” with respect to the
transaction contemplated by this Agreement, for purposes of compliance with
Section 6045(e) of the Tax Reform Act of 1986, as amended, and the Escrow Agent,
by its execution below, hereby accepts such designation.


CHICAGO TITLE INSURANCE COMPANY
     
By:
   
Name:
   
Title: Authorized Signatory
     
Date of Execution by Escrow Agent:
     
April _________, 2011
 


 
 

--------------------------------------------------------------------------------

 